Citation Nr: 1415436	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  07-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel








INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In June 2009, the Veteran cancelled a hearing before a Veterans Law Judge, which he had requested. 

In August 2010, the Board remanded the case to the RO for additional development.  

In a decision in December 2010, the Board determined that the schedular criteria for a total disability rating for compensation based on individual unemployability had not been met, thereby denying the claim under 38 C.F.R. § 4.16(a).  However, the Board remanded the case for consideration of the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  

In March 2012, the Board remanded the case to the RO for additional development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  






REMAND

In its remand in March 2012, the Board directed that the Veteran be afforded a VA TBI examination to evaluate the service-connected seizure disorder, the result of a head injury.  The Board directed that the additional evidence be considered in determining whether a total disability rating for compensation based on individual unemployability (TDIU) may be awarded, and, if not, pursuant to 38 C.F.R. § 4.16(b) refer the claim for individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration.

In April 2012 and December 2012, the Veteran was afforded VA examinations as directed by the Board.  In June 2013, the Director of VA's Compensation Service stated that as traumatic brain injury and epilepsy were disabilities on which the individual unemployability claim was based, the claims for increase should be adjudicated prior to extra-schedular consideration.  

In June 2013 in the supplemental statement of the case, the RO determined that no change in the current ratings for the service-connected disabilities was warranted. The RO stated referral to VA's Director of Compensation Service for individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b) would be accomplished separately.  

As it does not appear that the TDIU claim has been referred to VA's Director of Compensation Service, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for individual unemployability to VA's Director of Compensation Service for extraschedular consideration. 






2.  After the development is completed, adjudicate the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



